PER CURIAM.
The petition for belated appeal is granted in part. A copy of this opinion shall be filed with the trial court and be treated as the notice of appeal from the November 13, 2014 order sanctioning the petitioner pursuant to State v. Spencer, 751 So.2d 47 (Fla.1999), in Circuit Court Case No. 2005-CF-2708, in and for Seminole County, Florida. See Fla. R. App. P. 9.141(c)(6)(D). The belated appeal is denied as to the order denying petition for writ of habeas corpus, rendered October 6, 2014.
PETITION GRANTED IN PART and DENIED IN PART.
TORPY, COHEN, and LAMBERT, JJ., concur.